DREW, E. HARRIS (Ret.),
Associate Judge.
The defendant appeals from a conviction of second degree murder. While he has raised several points on this appeal, there is only one question which requires discussion and that is whether or not there is sufficient evidence to sustain the finding of guilt.
Reviewing the record before us, we find that while there is evidence that the defendant herein had disciplined the deceased child on other occasions prior to his striking the blow which resulted in the child’s demise, there is nothing to show that these acts were of a nature so violent as to establish a basis for inferring that the defendant’s actions evidenced a depraved mind regardless of human life necessary to sustain a conviction of second degree murder.1 However, the record does establish the defendant’s guilt of manslaughter.2
Therefore, pursuant to Section 924.34, Florida Statutes (1975), the judgment of conviction of second degree murder is reduced to manslaughter and the cause remanded to the trial court for imposition of sentence in accordance herewith.
Remanded with directions.

. § 782.04(2), Fla.Stat. (1975).


. § 782.07, Fla.Stat. (1975).